Title: From John Adams to Benjamin Waterhouse, 17 September 1810
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Quincy Septr. 17 1810

I know that Mother Harvard had Power to make D.D. M.D. and LLD as well as Batchelors and Masters: but never knew till now that She possessed the Prerogative of making Princes. It is a notable Epocha in our History. Why may she not make Dukes, Marquisses, Viscounts, Earls Barons Knights, and Esquires?
If the Republicans wish and expect from me an History of the Rise and Progress of The Essex Junta they know not what they wish. I do not like the appellation of Essex Junta. It is old Toryism, and is common to every State City town and Village in the United States. There was not one without a Tory Junta in it, and their  Executors administrators, Sons Cousins &c. compose at this day an Essex Junta in every one of them. An History of the Essex Junta then would require an History of the whole American Community for fifty years. Let The Republicans remember, that it must contain at the same time an History of Democracy and Jacobinism, two Sects to whom The Essex Junta owe their Power and Importance. The Characters of Hancock Adams Bowdoin, Warren, and an hundred others must come in. The Republicans would be as much offended as the Federalists by my History. But alass, neither my Life would be long enough nor my Talents weight enough to accomplish one Year of the Fifty of such an History.
I rejoice to hear that The Governor is better.  His Life and Health are very precious to this Country at this time.
I read Las Casas: and Said  Erasmi &c. The style is fine. Not one of our Anthological Writers better.
I have read The Heads of your Lectures and wish them success.
In my own Time: In my own Way I will communicate what I please. But I will not be The Gladiator of a Faction: No Nor of a Party. Not one of the limb many Limbs that are limed for me shall catch The Bird, if I can avoid it.
J. Adamsturn over
The Speaker of The House of Commons is often called in Latiin in other Parts of Europe, Orator, and often Prolocutor. The Man who is sett up in our Town Meetings and Ecclesiastical Counsells to be looked at and talk’d at is called Moderator. I wish there could be a Moderator of The Senate and House too. Is it not passing Strange that I should become a Preacher of Moderation? In short Waterhouse, in speaking of Titles of any kind in this Country as Discriminations of Station, or Condition I can do nothing but pun and droll as you do.
